Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Claims 1 – 17 are pending in this application. Claims 1, 9 and 17 are independent.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 


Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: "…units…", "…unit…" in claims 1 – 17.


A review of the specification to determine whether the corresponding structure, material, or acts that perform the claimed function are disclosed shows that the written description fails to link or associate the disclosed structure, material, or acts to the claimed function(s); there is no disclosure (or insufficient disclosure) of structure, material, or acts for performing the claimed function(s).

If Inventor(s) (or (pre-AlA) Applicant(s)) does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Inventor(s) (or (pre-AlA) Applicant(s)) may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112 (b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Inventor(s) (or (pre-AlA) Applicant(s)) regards as the invention.

Claims 1 – 17 are rejected under 35 U.S.C. § 112 (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which Inventor(s) (or (pre-AlA) Applicant(s)) regards as the invention.

Specifically, regarding claims 1 – 17, the use of the said non-structural generic placeholders (i.e., "…units…", "…unit…") coupled with the claimed corresponding functional language invokes 35 U.S.C. § 112(f). However, when reviewed from the point of view of one skilled in the relevant art, the written description fails to clearly link or associate the corresponding structure, material, or acts to the claimed functions. Telcordia Techs., Inc. v. Cisco Systems, Inc., 612 F.3d 1365, 1376, 95 USPQ2d 1673, 1682 (Fed. Cir. 2010). In other words, there is no disclosure or there is insufficient disclosure of structure, material, or acts for performing the claimed functions. Donaldson, 16 F.3d at 1195, 29 USPQ2d at 1850. Therefore, the claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.
Appropriate action is required.






Allowable Subject Matter
Independent claims 1, 9 and 17 are objected to as being allowable – including any intervening and/or dependent claims, following a resolution to the above 35 U.S.C. § 112 (b) rejection. The following is the Examiner’s statement of reasons for allowance: The present invention is directed to "METHOD, APPARATUS, DEVICE AND MEDIUM FOR CALIBRATING POSE RELATIONSHIP BETWEEN VEHICLE SENSOR AND VEHICLE"

Regarding independent claims 1, 9 and 17, the Examiner found that neither prior art cited in its entirety nor in any combination anticipates or renders obvious the claimed feature of: determining a first pose transformation relationship between a vehicle coordinate system and a world coordinate system using a first feature corner point identified from the first image and a contact point between the vehicle and ground; determining a second pose transformation relationship between a vehicle sensor coordinate system and the world coordinate system using a second feature corner point identified from the second image; and calibrating the pose relationship between the vehicle sensor and the vehicle using the first pose transformation relationship and the second pose transformation relationship.

Dependent claims 2 – 8 and 10 – 16 are also allowed as a result of their dependency to claims 1 and 9, respectively.

Specifically, the closest prior art, Wheeler, Mark Damon (US-20190122386-A1, hereinafter simply referred to as Wheeler) and Jin, Jingfu (US-20200334861-A1, hereinafter simply referred to as Jin), have been overcome by Applicant's teaching as cited above.



Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: See the Notice of References Cited (PTO–892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDOWU O OSIFADE whose telephone number is (571)272-0864. The Examiner can normally be reached on Monday-Friday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kim Vu can be reached on (571) 272 -3859. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IDOWU O OSIFADE/Primary Examiner, Art Unit 2666